Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                   PageID.464     Page 1 of 7



                          UNITED STATES DISTRCIT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA and
THE STATE OF MICHIGAN ex rel.
GEORGE KARADSHEH, and GEORGE
KARADSHEH, individually,

                       Plaintiffs,                    Case No. 2:13-cv-13333
                                                        Honorable Denise Page Hood
       v.                                               Magistrate Judge David R. Grand

FARID FATA, M.D.; MICHIGAN
HEMATOLOGY-ONCOLOGY, P.C.,
CRITTENTON CANCER CENTER,
ASCENSION HEALTH, et al.,

                       Defendants.
                                                      /

                  RELATOR’S RESPONSE IN OPPOSITION TO THE
                UNITED STATES’ MOTION TO DISMISS CROSS-CLAIM

       COMES NOW Relator George Karadsheh, through his counsel, and respectfully submits

his Response in Opposition to the United States’ Motion to Dismiss his Cross-Claim.

      I.      INTRODUCTION

      The Government’s Motion to Dismiss (“Motion”) is nothing more than a rehashed version

of its opposition to Relator’s Motion to Reinstate the Qui Tam Complaint, which the Court

granted on March 27, 2019 (“Order”) and where the Court has already held that [In] reviewing

the complaints….however, it seems clear that Karadsheh disclosed a financial arrangement

between Fata and Crittenton that, at a minimum, was deserving of scrutiny. Significantly, such

disclosures were nearly two years and one year, respectively, before Crittenton made its self-

disclosure on July 23, 2015. The Court concludes that this evidence that Karadsheh

communicated the same conduct about which the government later obtained a $3.27 Million

settlement [that] justifies granting the relief he seeks… Order at p.10.
Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                      PageID.465       Page 2 of 7



         The Government reiterates the same argument it made before – Relator’s complaints do

not name Crittenton Hospital Medical Center (“Crittenton”) until after Crittenton self-disclosed

and therefore Relator should not receive an alternate remedy. But, as shown above, the Court

has already held that this argument fails, and that Relator is entitled to draw from information

disclosed to the Government that set the Government on the trail of fraud, even outside the four

corners of the Complaint. Order at p. 9.

         Relator’s Cross-Claim clearly alleges in great detail Relator’s numerous disclosures about

Crittenton’s fraud years before Crittenton self-disclosed and the Government settled with it. The

numerous disclosures will require significant discovery and exchanges – pursuant to appropriate

Protective Orders if necessary – including review of governmental investigative notes of

interactions with Relator and the government, review of documents and computer files supplied

by Relator to the Government and requiring factual findings by the Court that may be drawn

from that discovery.

         Therefore, the Government’s Motion should be denied.

         II.    PROCEDURAL HISTORY AND SUMMARY OF FACTS

         Relator agrees with the Government’s recitation of the procedural history of this case and

substantially with its statement of facts and timeline, with one exception. The Government

vastly understates the extent of Relator’s disclosures to the Government as described in his cross-

claim.

         It is undisputed that Relator’s actions returned at least $17 million of stolen funds to the

public fisc. Relator’s Cross-Claim, in sum, alleges that it was because of Relator’s notice to the

Government on multiple occasions between 2013 and 2015 of a specific and systemic pattern of

illegal activities, which included improper financial relationships between Crittenton and



                                                    2
Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                    PageID.466       Page 3 of 7



Defendant Fata, that the Government was able to secure three separate recoveries against these

entities. The Cross-Claim essentially alleges that but for Relator’s courageous willingness to

come forward with his information previously unknown to and undetected by the Government,

the FBI, HHS, and DOJ (and especially the patients harmed by Fata) would not have known

about Dr. Fata’s illegal conduct, nor would they have discovered the improper financial

relationship between Fata and Crittenton. Crittenton’s self-disclosures would not have happened

but for the initiation of Relator’s qui tam law suit, the information subsequently provided by

Relator throughout the Government’s investigation and the publicity generated by Fata’s

dramatic arrest, the search warrants executed by the Government and Fata’s guilty plea!

       In paragraphs 14-37 of his Cross-Claim, Relator provides extensive detail of his contact

with numerous government agencies, including both verbal and written disclosures to the

Government about Crittenton’s fraud, the exact fraud that formed the basis of the Government’s

2015 settlement with it and the delivery of his laptop with extensive emails and financial

information relating to Fata’s operation. While it is correct that the Relator did not amend his

complaint to name Crittenton until after Crittenton’s initial non-public self-disclosures, that

amendment, while the Qui Tam case was pending, should ensure that the Government does not

attempt to avoid providing a relator’s share to Relator for this alternate remedy – exactly as it is

trying to do here – and ratify Crittenton’s prophylactic attempt to cover its belated attempt to

avoid triple damages and severe penalties because of its two year delay in identifying its

involvement after the guilty plea.

       Although it does not appear that the Government seriously disputes the facts alleged and

whether Relator communicate d with the Government on more than four occasions, including in

its Second Supplemental Disclosure, exposing problematic financial arrangements between




                                                  3
Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                    PageID.467      Page 4 of 7



Crittenton and Fata., at a minimum Relator should be entitled to discovery on these issues and

the Government’s Motion should therefore be denied.

      III.    STANDARD OF REVIEW

      Relator adopts the Government’s recitation of the applicable standard of review.

      IV.     ARGUMENT

       Under the False Claims Act, 31 U.S.C. § 3730(c)(5), “[t]he Government may elect to

pursue its claim through any alternate remedy available to the Government, including any

administrative proceeding to determine a civil money penalty.” When the Government does

pursue an alternate remedy, the relator “shall have the same rights in such proceeding” as if the

Government had pursued the matter under the filed qui tam action. Id.

      By drafting this provision, the legislature sought to both protect and reward relators by

concluding that, should the Government elect to pursue an alternate remedy, as it did here, the

relator is entitled to the same rights as if the Government had pursued all of the relator’s claims

in federal court. See U.S. ex rel. LaCorte v. Wagner, 185 F.3d 188, 191 (4th Cir. 1999)(“Section

3730(c)(5) protects original qui tam plaintiffs when the government chooses to pursue an

alternate remedy.”). See also U.S. ex rel. Bledsoe v. Community Health Systems, Inc., 342 F.3d

634, 648 (6th Cir. 2003)(“Section 3730(c)(5) seeks to insure a relator’s right to a share of any

proceeds obtained through an alternate remedy[.]”).

      In crafting this language, Congress explicitly included administrative proceedings within

3730(c)(5)’s ambit. Significantly, legislative history suggests that the “alternate remedy”

provision was designed to enable the Government to pursue remedies for recovery based on a

false claim “which may be available through the administrative process.” See S. Rep. No. 99-345




                                                  4
Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                   PageID.468      Page 5 of 7



at 27 (noting that the Department of Health and Human Services is authorized to use

administrative proceedings to recover false claims).

      The Government’s position on this issue in the case at hand flies in the face of the spirit of

the FCA. The FCA was created to provide incentives intended to encourage potential

whistleblowers to come forward and expose activity causing fraudulent harm to Government

agencies. Here, Relator Karadesh was the first to inform the Government of the concerns he had

about his employer, Defendant Fata. Because of the detail and credibility of Relator Karadesh's

insider information, the FBI and HHS raided each of Defendant Fata’s eight offices. The raid of

Defendant’s offices led to the discovery of computer and paper files containing information

regarding improper practices and financial agreements with Crittenton. Relator continued to

cooperate with the FBI throughout the investigation; he provided the FBI the weekend prior to

the raids, with complete access to his company supplied laptop and email accounts, gave

interviews further exposing problematic financial relationships between Crittenton and Michigan

Hematology-Oncology, P.C. (“MHO”). Relator also discussed his concerns about the improper

connection between MHO and Crittenton with the Department of Justice, Criminal Division.

Relator provided Government agents with access to emails and other “hot documents” containing

information about improper financial relationships involving Crittenton.

      The Government’s arguments boil down to the same contentions made in its opposition to

Relator’s Motion to Reopen: 1) Crittenton is not named in Relator’s complaint prior to the self-

disclosure, and 2) the later amended complaint is not sufficiently specific.

      Those arguments already fell flat once as this Court has already held that a Relator can

pursue an alternate remedy if he can prove that he provided significant and substantial detail

about the alleged fraud to the Government prior to the government’s pursuit of the alleged fraud,




                                                 5
Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                 PageID.469      Page 6 of 7



regardless of what is stated in relator’s complaints. Order at 9. Relator’s Cross-Claim makes

those exact allegations. Specifically, Relator alleges that from 2013-2015, Relator provided

substantial and detailed evidence to the government, on many occasions, both verbally and in

writing, about Crittenton’s fraud, and that, armed with Relator’s evidence, the Government took

administrative action analogous to an administrative proceeding as contemplated under

3730(c)(5). Cross-Claim at par. 14-37. In other words, Relator alleges that the $3.27 million

settlement reached by the Government and Crittenton was the direct result of the information

provided by Relator, and constitutes an “alternate remedy” as defined by the FCA.

      At a minimum, the Relator is entitled to discovery on these questions of fact, which then

may be resolved at trial.

      V.      CONCLUSION

      Based on the facts stated in Relator’s Cross-Claim and reiterated in the Opposition above,

Relator respectfully requests that this Court deny the United States’ Motion to Dismiss his Cross-

Claim.




                                                6
Case 2:13-cv-13333-DPH-DRG ECF No. 51 filed 06/21/19                   PageID.470   Page 7 of 7



June 21, 2019                                Respectfully submitted,

                                             /s/ David L. Haron
                                             David L. Haron (P14655)
                                             dharon@jameshoyer.com
                                             James Hoyer, P.A.
                                             30300 Northwestern Highway, Suite 115
                                             Farmington Hills, MI 48334
                                             (248) 539-7420

                                             David L. Scher (to be admitted pro hac vice)
                                             dave@jameshoyer.com
                                             James Hoyer, P.A.
                                             1300 I Street N.W., Suite 400E
                                             Washington DC 20005
                                             (202) 975-4944

                                             Attorneys for Relator


                                CERTIFICATE OF SERVICE

       I hereby certify that the within Response in Opposition to Motion to Dismiss was served

via ECF on all parties of record on June 21, 2019.


                                             /s/ David Haron
                                             David Haron, Counsel for Relator




                                                7
